TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

═══════════════
NO. 03-06-00008-CV
═══════════════


In re Mark A. Galvan and Mark Galvan, L.L.C.




ORIGINAL PROCEEDING FROM COMAL COUNTY




M E M O R A N D U M   O P I N I O N
 
                        Relators Mark A. Galvan and Mark Galvan, L.L.C., filed this petition for writ of
mandamus and a motion for immediate temporary relief.  In light of the fact that the district court
has not yet issued its partial summary judgment order, we deny the petition for writ of mandamus
and overrule the motion for immediate temporary relief. 
 
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   January 11, 2006